DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Upon further consideration Examiner determined that a double patenting rejection should have been made in the previous office action in view of application No. 16/472,497.  Therefore this office action will be Non-Final.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  Claim 1 recites in lines 6-9, “liquid depositing, on at least one face of the first glass sheet, a polymer layer comprising a coloring agent and polymer compounds, wherein said coloring agent comprises an anthraquinone, drying and optionally curing of the polymer layer,”; but in line 10 recites “assembling the first glass sheet, coated with the colored polymer layer,”.  Examiner presumes that the “colored polymer layer” is the same .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites that the polymer layer is deposited upon the functional stack.  It is unclear how this can happen since claim 1, upon which claim 3 depends, recites that the polymer layer is deposited upon the first glass sheet and therefore cannot be deposited upon the “functional stack”/functional layer as currently claimed.  
Claim 3 recites the limitation "functional stack" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites, “wherein a thickness of the cured polymer layer is between 1 and 200” microns.  It is unclear whether this applies to both situations wherein the layer is dried but not cured or dried and cured as recited in parent claim 1.  For purposes of 

Claim Rejections - 35 USC § 103
Claim(s) 1, 3 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625) in view of Pires (US 20110096555).
As to claims 1, 3 and 16, Kapp discloses a decorative glazing and method of making said glazing.  Kapp discloses that the glazing comprises of first and second glass sheets connected together by a thermoplastic interlayer (Fig. 1 and 2) and is made by: depositing a stack of layers comprising at least one functional layer on at least one of the faces of the glass sheets; liquid depositing, on at least one face of the first and second glass sheet, a polymer functional layer comprising a coloring agent and polymer compounds; drying and optionally curing the polymer layer; assembling the glass sheet coated with the colored polymer layer with a colorless transparent thermoplastic interlayer with the second glass sheet to form the laminated glazing so that the colored polymer is in direct contact with said interlayer and wherein there is interpenetration between the colored polymer layer and the interlayer when the laminated glazing is undergoes a heating/curing step (paragraph 9, 17, 44; claim 1).  Kapp further discloses that the coloring agent may comprise of anthaquinone (paragraph 30). 
Kapp fails to specifically teach or disclose the heating step degasses the laminated glazing or that it is done under pressure at a temperature between 100 and 200 degrees Celsius.  Pires discloses a method of making a decorative glazing KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 9, Kapp discloses that an adhesion promotor can be utilized (paragraph 36).
As to claims 10 and 11, the method of claim 1 is taught as seen above.  Pires discloses that roll coating may be used to apply the polymer/liquid composition (Claim 19).
As to claim 12, the process of claim 1 is taught as seen above.  Kapp discloses that the polymer/colored polymer layer is cured at a temperature of 100-120 degrees Celsius and a maximum preferable temperature of 205 degrees Celsius (paragraph 24).  
As to claim 13, Pires teaches that it is known and conventional in the art to have the thickness of the polymer layer be 20-100 (paragraph 40) in a glazing.
As to claim 14, Kapp fails to specifically teach or disclose whether an adhesive promotor can be placed between the glass surfaces and one of the interlayer or polymer layer and upon one of said glass surfaces as currently claimed.  Pires discloses the use KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 15, the process of claim 1 is taught as seen above.  Kapp discloses that the interlayer is a PVB acetal layer (paragraph 9, 17 and 43-44).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625) and  Pires (US 20110096555) as applied to claims 1, 3 and 9-16 above, and further in view of Nadaud (US 20160194516). 
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20061981625) and  Pires (US 20110096555) as applied to claims 1, 3 and 9-16 above, and further in view of Roginski et al. (US 5122403).
As to claim 4 and 5, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose that the colored polymer layer may comprise of epoxide or methacrylate polymer.  Roginski discloses a laminated glazing (Fig. 2).  Roginski discloses that it is known and conventional to use a methacrylate polymer in the colored functional polymer layer (column 4, line 44 – KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625), Pires (US 20110096555) and Roginski et al. (US 5122403) as applied to claims 1, 3 and 9-16 above, and further in view of  Padiyath et al. (US 20140104689).
As to claim 6, the method of claim 5 is taught as seen above.  The above references as combined fail to specifically teach or disclose that methacrylate monomers may be used in the functional layer.  Padiyath discloses a solar glazing unit (Abstract).  Padiyath discloses that it is known and conventional in the art to use polymers in the form of methacrylate monomers in a functional layer in a glazing unit (paragraph 59).   It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methacrylate monomer of Padiyath in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful polymer for use in a functional layer of a glazing unit.   “The combination of familiar elements according to known methods is likely to be KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US 20060191625) and  Pires (US 20110096555) as applied to claims 1, 3 and 9-16 above, and further in view of Germoth et al. (US 20130059957). 
As to claim 8, the method of claim 1 is taught as seen above.  Kapp discloses that the coloring agent can be from 2-20% wt with respect to the weight of the polymer (paragraph 26), but fails to specifically disclose that the percentage may be from 0.1 – 10% weight as claimed.  Germoth discloses that the colorants in a polymer can be from 0.1- 25% weight (paragraph 2181) can be used in glazings (paragraphs 2302-2307).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the colorant weight range of Germoth in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful colorant weight percentage for giving a polymer a desired color in a glazing method.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2 and 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/472,497. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘497 recites all of the same limitations as claim 1 (with a heat treatment temperature range that encompasses the recited range of 100°C– 200°C) except it does not recite that a functional layer may be added.  Claim 1 of ‘497 fails to recite that the layers have “at least one functional layer”, but Applicant has defined this as a layer which gives the glazing a coloration which is the colored polymeric layer of ‘497 does.  
Claim 1 of the '497 also does not explicitly claim " depositing a stack of layers comprising at least one functional layer on at least one face of the first and/or of the second glass sheet" or "wherein said coloring agent comprises an anthraquinone"  However, Kapp discloses, in the context of manufacturing a colored laminated glazing, the additional limitation of depositing a stack of layers comprising at least one functional layer on at least one face of the first and/or of the second glass sheet  (paragraph 9, 17, 44; claim 1).   Kapp further discloses that the coloring agent may comprise of anthaquinone (paragraph 30).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try depositing a stack of layers 

Claims 2 and 4-14 of ‘497 recites the same limitations of claims 4 and 6-16.

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive.  Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues on pages 5-7 that Pires fails to teach or disclose that the coloring agent includes anthraquinone.  This argument is not persuasive, since, as seen in the rejection above, Kapp discloses that it is known and conventional in the art to use anthraquinone as a coloring agent in a functional layer of a glazing.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/GEORGE R KOCH/Primary Examiner, Art Unit 1745